Citation Nr: 1452987	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for left shoulder disorder.

2.  Entitlement to service connection for a left shoulder scar. 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1961 to April 1964 and from June 1964 to June 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated in August 2009.  In the August 2009 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for left shoulder disorder and left shoulder scar. 

In September 2009, the Veteran filed a notice of disagreement (NOD) with regard to his claims for left shoulder disorder and left shoulder scar.  

In April 2010, the Board issued a determination regarding entitlement to an increased disability rating for duodenal ulcer with post-gastrectomy syndrome with cholecystectomy, rated as 40 percent disabling.  

In an April 2010 remand, The Board addressed the Veteran's claim for service connection for a left thumb injury, left shoulder disorder and left shoulder scar.  In December 2013, the RO addressed the Veteran's claims for service connection for left thumb condition and scar at the metatarsophalangeal joint left thumb and granted service connection for both claims with an evaluation of zero percent.  As this decision represents a full grant of benefits sought with respect to this claim, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

Additionally in the April 2010 remand order, the Board remanded the claims for service connection of left shoulder disorder and left shoulder scar so a statement of the case could be issued.  In May 2012, the RO issued a SOC denying service connection for a left shoulder disorder and left shoulder scar.  The Veteran filed a timely appeal in July 2012.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of such records reveals duplicative documents that are also found in the Veteran's VBMS claims file. 

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran does not have a current diagnosis of a left shoulder disorder and is not found to have a left shoulder disease or injury in service. 

2.  A left shoulder scar is not shown to be causally or etiologically related to any disease, injury, or incident during service. 


CONCLUSION OF LAW

1.  The criteria for service connection for left shoulder disorder has not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  A left shoulder scar was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112  (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2009 letter, sent prior to the initial August 2009 unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, and in accordance with the Board's remand instructions, the Veteran's available service treatment records have been obtained and considered.  In a December 2008 statement, the Veteran wrote that he had sustained an injury to his left shoulder from a coat rack in 1962 or 1963, however, the Veteran has not identified any treatment that he has received for his claimed condition since active duty service.  Moreover, the Veteran stated in his VA Form 9 Appeal to the Board that he does not have any medical records.  The Veteran has also not identified any additional, outstanding records that have not been requested or obtained.  While the VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190 (1991).  No further action is necessary in that regard. 
In this regard, the Board notes that, in a November 2011 Memorandum, the RO entered a formal finding of unavailability of the Veteran's service treatment records from Martin Army Hospital for the treatment period of January 1962 to December 1964.  Specifically, the RO noted that, in a telephone call placed in October 2010, the Veteran was asked if he had any medical records from Martin Army Hospital in his possession and the Veteran indicated that he did not.  Previously, in May 2010, in accordance with the BVA remand, the RO sent a letter to Martin Army Hospital requesting the pertinent medical records.  A second requested was issued in June 2010 for all clinical records and a third request was issued in March 2010 for the Veteran's complete medical and dental records.  In April 2012, some medical records, including those of Martin Army Hospital, were located on microfiche.  In May 2012 the Veteran was notified of the unavailability of the service treatment records. 

Upon review of such records, the Board notes that the records pertain to his period of service from 1961 through 1981.  Insofar as the Veteran's service treatment records may be incomplete, the Board finds that he was provided notice of the RO's attempt to obtain such records, given an opportunity to provide such or alternative evidence, and informed that all efforts to obtain such records had been exhausted and additional efforts would be futile.  Thus, no further action is required in this regard.  

The Board notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claim.  Under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims decided herein as the Veteran does not have a current diagnosis related to the left shoulder or any lay or clinical report or documentation of symptoms indicative of a currently manifested left shoulder condition.  Moreover, he has not provided any statements regarding his symptoms, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.  The Board similarly finds that a VA examination and/or opinion is not necessary regarding the Veteran's left shoulder scar because while the Veteran is competent to note the presence of a scar, the Board finds his statements regarding his in-service injury not to be credible or consistent with the medical evidence of record. 

Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McClendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

The Veteran generally contends that he sustained a left shoulder injury in 1962 or 1963 during service when he "hurt [his] shoulder on a coat-hat rack," however, he has not provided any information regarding his purported current disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506  (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309  (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321  (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296  (1991); Allen v. Brown, 7 Vet. App. 439  (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Left Shoulder Disorder

The Veteran initially contended in June and July of 2008 that he injured his right shoulder and wished to seek service connection.  In a statement in support of his claim in July 2003, the Veteran indicated the incident occurred in 1982 or 1983 while he was on "barracks duty" whereby a piece of the wooden closet pierced his skin on the back of his right shoulder.  Thereafter, in a Notice of Disagreement, the Veteran indicated the piece of the closet injured his left shoulder and the incident occurred in 1962 or 1963, which resulted in a scar on his left shoulder blade.  The Veteran recalls seeking medical treatment for the injury and was given Aspirin for the pain.  The Veteran further states no diagnostic tests, such as x-rays, were conducted and he has no medical records documenting the incident.  

As indicated previously, the Veteran's complete service treatment records appear to be unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367  (1991). However, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18  (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

An April 1961 enlistment examination indicated the Veteran's upper extremities were marked as normal.  In the following available service treatment record, in a report of medical examination conducted in April 1964, the Veteran was noted to have normal upper extremities with a notation of the presence of a scar on his left hand.  In a corresponding April 1964 report of medical history, the Veteran signed a statement indicating that he had never had an injury or illness other than those noted within the report and had not treated himself for an illness other than a minor cold.  In 1969, in a report of medical examination, the Veteran indicated no shoulder pain or other injuries to the upper extremities.  In 1975, in a report of medical examination there were no findings of shoulder injuries or scars.  In 1977, in a report of medical history, the Veteran was noted as saying that he was "in pretty good health" and there was no evidence of any upper extremity injury or scar.  In 1984 a chest x-ray was conducted that identified a scar on the left hand of the Veteran but other scars of abnormalities of the upper extremities were not indicated. 

Additionally, there are no post-service treatment records that demonstrate the Veteran has at any time sought treatment for any upper extremity injury.  Progress notes from his primary care physician in 2002 and 2003 indicate the Veteran was treated continuously for hypertension, and on one occasion for pneumonia, but at no time did the Veteran note the presence of shoulder pain.  In October 2003 and February 2005, the Veteran was noted to have some arthritis in his fingers and joints and complained of thumb pain and swelling but no diagnosis, injury, or presence of pain in either the left or right shoulder was documented.  After retirement, the Veteran's primary care physician noted the Veteran's social history and stated, "[h]e does lot [sic] of activities working, building houses for habitat construction work."  Additional medical records from a hospital in 2008 addressed the Veteran's cardiac-related diagnoses, however, a discharge summary conducted by the Veteran's primary care physician failed to reveal any signs or symptoms of shoulder pain. 

In the instant case, the probative evidence of record does not demonstrate the presence of a left shoulder disorder at any point during the appeal period.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  See also, McClain v. Nicholson, 21 Vet. App. 319 (2007)(holding that to satisfy the requirement for service connection that there be a current disability, it was only necessary that there be evidence of the disability at some time during the appeal process even if the condition subsequently resolved). 

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a medical diagnosis for disabilities not capable of lay observation, such as those at issue here, are matters within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training as an employee of the U.S. Postal Service or thereafter as a volunteer building homes for Habitat for Humanity.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose residuals of a left shoulder injury, the lay assertions in this regard have no probative value. Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, with respect to the Veteran's assertions that he injured the left shoulder in service, the Board finds such statements to be not credible and, therefore, are assigned no probative value.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498  (1995). See also, Cartright v. Derwinski, 2 Vet. App. 24,  25 (1991) (interest may affect the credibility of testimony).  

In the instant case, in two separate signed statements in support of his claim, one of which was hand-written, the Veteran indicated he had sustained a right shoulder injury in 1982 or 1983.  This conflicts with his subsequent statement that the injury occurred in either 1962 or 1963.  Moreover, the Veteran initially contended he suffered an injury to the right shoulder.  Such information conflicts with subsequent statements made by the Veteran alleging an injury to the back of his left shoulder. 

In-service medical records fail to support the Veteran's assertions of an in-service shoulder injury to the left shoulder.  Physical examinations during service showed a normal upper extremities with the exception of the presence of a scar on his left hand.  Medical history reported on examination reveals that the Veteran reported that he never had an injury other than those reported nor had he treated himself for an injury.  Medical records from 1968, 1969, 1975, 1977, 1980 and 1981 report a variety of illnesses, such as the history of the Veteran's stomach ailments and surgery, but also fail to report the presence of an injury or diagnosis concerning the left shoulder.  

Post-service treatment records are similarly absent of any signs, findings, illnesses, injuries, or diagnoses that would support the Veteran's claim of a left shoulder disorder.  Progress notes from the Veteran's primary care physician during 2002 to 2005 indicate the Veteran sought treatment for left thumb pain and swelling, however, the progress notes do not indicate that the Veteran sought treatment for a left shoulder disorder.  Furthermore, while a discharge summary order from 2008 by the Veteran's primary care physician listed multiple diagnoses, the discharge summary was also absent of a left shoulder disorder.  

The Board finds that the Veteran's report concerning the denial of a prior history of any injury, beyond that which was reported, is probative.  . Rucker v. Brown, 10 Vet. App. 67, 73  (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Thus, while he has asserted that he sustained an in-service left shoulder injury and scar, such statements are inconsistent with the contemporaneous evidence of record, including his denial of any prior injuries besides those already reported.  Moreover, postservice treatment records are consistent with the Veteran's history of, in essence denying a left shoulder injury.   At no time do any of the Veteran's postservice treatment records relate that the Veteran sustained an injury to the left shoulder in service.  In light of the foregoing, the Board finds that a shoulder injury did not occur in service.

In sum, the preponderance of the evidence fails to show that the Veteran currently has a left shoulder disability which was incurred in service or is otherwise related to service.

B.  Left Shoulder Scar

The Veteran asserts his left shoulder scar is related to his coat-hat rack injury that occurred during service in 1962 or 1963.  

The Board notes that the Veteran has contended on his own behalf that his left shoulder scar is related to his alleged in-service injury when a piece of wood from a coat-hat rack pierced his left shoulder.  Lay witnesses are competent to provide testimony or statement relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

As discussed above, the Board finds that while the Veteran is capable of lay observation and competent to describe the presence of a left shoulder scar, the Veteran's statements regarding the left shoulder scar are inconsistent with the medical evidence.  The Veteran signed a report of medical history in 1964 that noted the presence of the Veteran's left thumb scar but the Veteran indicated that no other illnesses or injury had been reported or treated by him.  The medical record also contains the Veteran's signed 1977 medical history in which the Veteran stated that he was "in pretty good health, had an operation in 1972 for an ulcer" but did not indicate any left shoulder scarring.  Additional medical records from October 1980 note the presence of pain in the right little finger, and left knee pain was found to be present in 1981, however, both reports similarly fail to indicate the presence of a left shoulder scar.  

The Board is aware that the Veteran may observe the presence of a scar, however, his statements regarding the scar are inconsistent with the medical evidence of record and thus, the Board finds the Veteran's statements regarding his left shoulder scar are not credible. See Cartright at 25. 

In short, there is currently no persuasive medical nexus evidence of record indicating the Veteran's left shoulder scar is the result of his service in the military. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'" quoting Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disorder and left shoulder scar.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).


ORDER

Service connection for left shoulder disorder is denied.

Service connection for left shoulder scar is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


